Citation Nr: 0802837	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran requested and was 
scheduled for an RO hearing on May 17, 2006, but he did not 
appear for the hearing.


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the award of an initial disability rating in 
excess of 30 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date for an award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The veteran's appeal regarding PTSD stems from the original 
grant of service connection in the May 2005 RO decision.  
Once service connection is granted, the VCAA notice 
requirements are satisfied and further notice is not 
required.  See Dingess, 19 Vet. App. at 490; cf. Sutton v. 
Nicholson, 20 Vet. App. 419 (compliance with 38 U.S.C.A. 
§ 5103(a) notice was not required in an appeal for an 
increased rating from a pre-VCAA grant of service 
connection); VAOPGCPREC 8-2003 (Notices of Disagreement do 
not constitute new claims requiring VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  Therefore, the Board concludes that VA 
has satisfied the notice requirements set forth in the law.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA PTSD examination in May 2005, and had VA 
psychiatric consultations thereafter in 2005 and 2006 to 
monitor his PTSD.  The veteran's VA and private medical 
treatment records have been obtained to the extent available.  
There is no indication in the record that any additional 
evidence relevant to the veteran's claim is available but is 
not part of the claims file.  Id.  The current record medical 
evidence is adequate for purposes of the Board's decision of 
the appeal of the RO decision of the veteran's claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.


The Merits of the Claim

Although the RO granted service connection for the veteran's 
PTSD and assigned a disability rating of 30 percent, the 
veteran stated in his notice of disagreement that he believes 
the criteria for a 50 percent disability rating apply to his 
disorder.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities found at 
38 C.F.R. Part 4 (2007).  The Schedule provides Diagnostic 
Codes for individually identified disabilities, and rating 
criteria are associated with each Diagnostic Code.  
Disability ratings are based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).  Where there is a question as 
to which of two disability ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In cases in which the veteran appeals a disability rating 
assigned at the initial grant of service connection for the 
disability, such as the present case, multiple ("staged") 
ratings may be assigned for different periods of time that 
elapsed while the appeal was pending.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria in the General Rating Formula for Mental 
Disorders set forth at 38 C.F.R. § 4.130, and the Diagnostic 
Code for PTSD, 9411, a 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

VA regulations governing the assignment of disability ratings 
for mental disorders require rating agencies, that is, the 
ROs, to have thorough familiarity with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  38 C.F.R. § 
4.130.  Often included in mental health evaluation and 
medical reports is a multiaxial assessment that is derived 
from the DSM-IV.  See DSM-IV 37-47 (4th ed. 1994).  The 
assessment is intended to help mental health clinician's plan 
treatment and predict outcome.  Id. 

The assessment is divided into five axes.  Axis I concerns 
clinical disorders and conditions that may be a focus of 
clinical attention; Axis II pertains to personality disorders 
and mental retardation; Axis III is for general medical 
conditions; Axis IV pertains to psychosocial and 
environmental problems; and Axis V is a measure called the 
Global Assessment of Functioning (GAF) Scale.  The GAF scale 
reflects the clinician's judgment of an individual's overall 
psychological, social and occupational functioning.  See DSM-
IV at 44-47.

The Board observes that VA regulations do not require 
disability ratings for mental health disorders to be based on 
GAF scores.  See 38 C.F.R. § 4.130.  As discussed above, GAF 
scores are only one of five areas of assessment included in a 
multiaxial assessment for mental health disorders, and the 
multiaxial assessment system is only part of the DSM-IV.  
Determinations of appropriate disability ratings for purposes 
of VA disability payments for service-connected mental health 
disorders must be made with a thorough familiarity of the 
DSM-IV, but under laws applicable for veterans disability 
benefits.  See 38 C.F.R. §§ 511(a), 4.130; see also Bowling 
v. Principi, 15 Vet. App. 1 (2001) (Board must provide 
reasons or bases that show consideration of all evidence 
relevant to all the criteria for Diagnostic Code 9411).

According to the DSM-IV, a GAF score between 61 and 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF between 41 and 50 applies for serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment of 
social, occupational, or school functioning (no friends, 
unable to keep a job).

In most instances, ratings on the GAF Scale should be for the 
current period (i.e., the level of functioning at the time of 
the evaluation).  The GAF Scale may also be rated for other 
time periods, with the time period reflected in parentheses.  
Quick Reference to the Diagnostic Criteria from DSM-IV 44-45 
(1994).

Turning to the veteran's claim on appeal, medical records in 
the veteran's claims file show that he had an initial VA 
psychiatric consult in March 2005 after his primary care 
physician referred the veteran to be evaluated for possible 
PTSD.  The report from the March 2005 mental status 
examination shows that the veteran was alert and attentive; 
cooperative and reasonable; that his affect was flat and his 
mood depressed; that he had no unusual thought content; his 
insight and judgment were good; his memory was intact; and 
his speech was at a normal rate and rhythm.  The veteran told 
the examiner that his family was never close and that he kept 
in touch with one younger sister, his own son and his two 
grandchildren.  The veteran was divorced in 1970 and did not 
remarry. The veteran said he drank beer two or three times 
each week and on weekends, and that he drank in bars but 
never at home.  The veteran was working for Chrysler and had 
been for 12 years.  No problems with work were noted.

The veteran had a VA PTSD examination in May 2005.  The 
examiner reported objective findings of intact memory for 
recent and remote events, and coherent, logical, and focused 
responses.  The examiner noted that the veteran worked a 
night shift for Chrysler, he'd been with Chrysler since 1993, 
he had worked for ten years in shipping and receiving at 
another company, and he had not stayed long at other post-
service jobs.  The veteran told the examiner that he awakened 
from sleep four or five times over a six to seven hour sleep 
period.  The examiner administered three standard tests for 
assessing whether PTSD is present, and the veteran's scores 
on two of the three tests were consistent with scores of 
patients diagnosed with PTSD.  The examiner's multiaxial 
assessment showed PTSD and depressive disorder at Axis I; 
social isolation at Axis IV; and a GAF score of 65 at Axis V.

The veteran returned for a VA psychiatric consult in June 
2005.  The psychiatrist noted that the veteran's speech was 
spontaneous, coherent, relevant, soft and low tone; his 
thought process was coherent; his mood was depressed; and the 
veteran had no major cognitive deficits.  The multiaxial 
assessment included chronic PTSD and alcohol use at Axis I; 
leisure activities, relationships, physical health, problem 
with primary support group, and social environment at Axis 
IV, and a GAF score of 60-51 at Axis V.

The VA psychiatrist met with the veteran again in December 
2005.  The report from that meeting with the veteran was 
essentially the same as the June 2005 report, except the Axis 
IV assessment was shown as physical health and interpersonal.  
Also, the psychiatrist noted that the veteran had recorded 
himself sleeping and that he snored with apneic episodes.  
The psychiatrist made a note to rule out sleep apnea and the 
veteran was to consult with the sleep lab.

Also in December 2005, the veteran had a psychosocial 
assessment and employability evaluation by a private 
psychologist specializing in rehabilitation counseling.  The 
counselor noted that the veteran was working for Chrysler and 
had been since 1993.   Over the 22-year period before that, 
following his discharge from military service in 1971, the 
veteran worked at more than ten different jobs.  The 
counselor noted that the veteran has had difficulty with 
authority figures, coworkers, and supervisors over the years, 
but the counselor did not indicate those problems occurred in 
the veteran's 12-plus years of current employment with 
Chrysler.  The counselor's report includes only subjective 
findings based on information provided by the veteran, except 
possibly for the statement that the veteran exhibits an 
exaggerated startle response, particularly in response to 
loud noises.  The counselor opined that the veteran's 
diagnosed PTSD is more than a moderate problem for him, and 
showed a multiaxial assessment with alienation from family, 
friends and community at Axis IV, and a GAF score of 45 at 
Axis V.

In March and June 2006, the veteran saw the VA psychiatrist 
he had seen twice in 2005.  The psychiatrist reported that he 
and the veteran discussed PTSD extensively, the triggers, and 
why the veteran developed his current life style around his 
anxiety and PTSD symptoms.  The psychiatrist noted that the 
veteran would continue in therapy but he was not comfortable 
in group therapy.  The veteran reported that he was 
volunteering in a food kitchen and that was helping him 
emotionally.  The veteran's sleep study was pending.  The 
psychiatrist noted objective findings including normal 
speech, no formal thought disorder, coherent and goal-
directed thought process, and no cognitive deficits.  In 
March 2006, the psychiatrist dropped alcohol use from Axis I 
of the multiaxial assessment which otherwise stayed the same 
as the June 2005 and December 2005 assessments.  The only 
change on the June 2006 multiaxial assessment was on Axis V, 
with a new score of 50-41.

Other evidence in the veteran's claims file shows that he 
sought PTSD counseling at a private hospital and a state 
veteran's facility.  The evidence does not include 
information that differs substantially from the other 
evidence regarding PTSD.

The evidence shows that, from the effective date of the grant 
of service connection, the veteran has consistently more 
closely met the criteria for the currently assigned 30 
percent disability rating for PTSD than the criteria for a 50 
percent rating.  See Fenderson, supra (providing for staged 
ratings during period that an appeal is pending).  That is, 
the evidence shows some social impairment due to such 
symptoms as depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment; and shows that that the veteran 
generally functions satisfactorily, with routine behavior, 
self-care and normal conversation.  Regarding chronic sleep 
impairment, the evidence shows that this disorder may be 
caused by sleep apnea.  The evidence also shows that the 
veteran continues to work for his employer of more than 12 
years with the only report of occupational impairment being 
that he has had difficulty with authority figures, coworkers 
and supervisors over the years.  The veteran's current, 
continuous employment of more than 12 years indicates that 
any occupational difficulties he has had have not affected 
his ability to remain a reliable and productive employee.

Regarding the criteria for a 50 percent disability rating for 
PTSD, the evidence does not show that the veteran has or has 
had occupational and social impairment, with reduced 
reliability and productivity.  The medical evidence does not 
show symptoms of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work.  While some of 
the symptoms listed in the criteria for a 50 percent 
disability rating are present, the primary criterion of 
occupational and social impairment with reduced reliability 
and productivity is not shown by the evidence.

The GAF scores that indicate more serious symptoms, that is 
the December 2005 score of 45 and the June 2006 score of 50-
41, appear with Axis IV assessments limited to social 
impairment, specifically stated as interpersonal and 
alienation from family, friends and community.  Notably, the 
evidence also shows the veteran stating that his family was 
never close.  He also said to several examiners that he drank 
beer frequently and always drank in bars, indicating at least 
some social interaction.

Consistent throughout mental health medical reports covering 
an 18-month period from 2005 and 2006 is the absence of any 
assessment showing any current occupational impairment.  A 50 
percent disability rating for PTSD must be based on social 
and occupational impairment.  The Board acknowledges that the 
veteran struggles with a significant level of social 
impairment, and accordingly approves of the assignment of a 
30 percent disability rating for the veteran's PTSD despite 
the lack of evidence of current or recent social impairment.

For the reasons and bases discussed above, no reasonable 
doubt exists concerning the correctness of the initial 
disability rating assigned for the veteran's service-
connected PTSD during the entire appeal period.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against assignment of a higher initial disability rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  See Gilbert, supra.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
\


 Department of Veterans Affairs


